Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1-3 and 10-29 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
  
Action Summary
Claims 1 –3, 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, JW in WO 2017/041112 (published: March 9, 2017)(as submitted by IDS dated 9/10/2021) in view of Irwin et al. in Journal of Palliative Medicine 16(8), 958 – 965 (2013) (as submitted by IDS dated 9/15/2021), as evidenced by Body Weight at www.cnn.com/2018/12/20/health/us-average-height-weight-report/index.html,(as submitted by IDS 9/10/2021) all are of record is maintained. 
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, JW in WO 2017/041112 (published: March 9, 2017) in view of Irwin et al. in Journal of Palliative Medicine 16(8), 958 – 965 (2013), as evidenced by Body Weight at www.cnn.com/2018/12/20/health/us-average-height-weight-report/index.html; as applied to the rejection of Claims 1 – 10, 17 – 19, 26 and 33 and 39, and further in view of Singh et al. in U.S. 2016/0338977 (published: November 24, 2016) all of record is maintained.
Claims 1-3, 10 and 17-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 33-39 of copending Application No. 16/592, 930 (herein referred to as ‘930) is maintained.

Response to Arguments
Applicants argue page 6 that those of ordinary skill in the art would have readily understood that esketamine's Cmax and AUCo-t are not constants - they depend on many factors. It is uncontested in the art that Cmax and AUCo-t bioequivalence depends on, among other things, route of administration, drug product composition, and fed state.4 Despite this well-accepted dogma.  This argument has been fully considered but has not been found persuasive.  The Cmax and AUCo-t are dependent upon the dosage of esketamine.  Erickson’s teachings 3-60 mg of esketamine. And the claims do not recite any dose.  Therefore, as previously stated that AUC and/or Cmax are properties of said composition (e.g. ketamine alone or with other agents).  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Applicants argue on page 7 that Erickson must be administered in combination with a CYP inhibitor to modulate ketamine’s pharmacokinetics.  This argument has been fully considered but has not been found persuasive.  The claim are not limited only to the administration of esketamine.  And as stated above the Cmax and AUCo-t are dependent upon the dosage of esketamine.  
Applicants argue on page 7 that Erickson’s disclosure does not include any empirical evidence to inform the skilled person precisely how ketamine’s pharmacokinetics are modified by CYP inhibitor. This argument has been fully considered but has not been found persuasive.  Erickson teaches the presence of a cytochrome p450 enzyme inhibitor (CYPI) in an orally administered ketamine composition advantageously inhibits metabolism of ketamine by cytochrome P450 monooxygenase thus controlling the rate of metabolism ketamine, thereby enhancing the bioavailability of ketamine, wherein the efficacy of ketamine is enhanced permitting ketamine to be administered at a lower concentration or dosage, and reducing the chance of side effects.  Applicant's statements are tantamount to an assertion that Erickson’s fails to provide an enabling disclosure because it does not provide experimental data proving that esketamine pharmacokinetics are modified by CYP inhibitor to treat MDD. Erickson teaches compositions comprise a fixed dose of ketamine range from 3 –60 mg to treat MDD, even if the reference fails to prove efficacy using a working example of the same (which, for the record, the Examiner does not concede that a lack of a working example or data is indicative of a lack of efficacy for this particular combination). Regardless, however, references applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.'  Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the treatment of ALS with GRA antagonist is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Wu et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant' s urging of non-enablement of the reference on the basis that Erickson fails to provide data or an example demonstrating efficacy or success in treating MDD with the administration of a esketamine and a CYP inhibitor contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention.' Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant' s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. 
Applicants argue on page 8 that he Examiner opines that this "optimized" regimen would have inherently produced a claimed esketamine pharmacokinetic profile. The rejection fails at least because esketamine's administration has never been recognized in the prior art to be a "result-effective" variable for chronic MDD treatment.  This argument has been fully considered but has not been found persuasive.  Erickson teaches compositions comprise a fixed dose of ketamine range from 3 –60 mg (page 14).  And the claims do not recited any specific amount.  However, as stated above the Cmax and AUCo-t are dose dependent.  Therefore, it would have been obvious to administer esketamine in a dose which would result in the Cmax or AUC0-4.  Since the Cmax or AUC0-4 are measured by the amount in the blood of the patient after the administration of esketamine, thus optimizing esketamine would necessarily result in the Cmax or AUC0-4  as instantly claimed and previously addressed above.
Applicants argue on page 10 that The Examiner insists that Irwin is relevant to the claimed methods because, even though those patients were not diagnosed with MDD, they were diagnosed with an "analogous" disorder. This argument has been fully considered but has not been found persuasive. Irwin teaches an open-label, proof-of-concept trial comprising daily oral ketamine hydrochloride (0.5 mg/kg) administration over a 28-day period (i.e. at least 28 days, instant Claim 1) to evaluate the tolerability, potential efﬁcacy, and time to potential efﬁcacy in treating depression and anxiety in patients receiving hospice care (Abstract).  And Erickson discloses that esketamine treats MDD.  This is the same compound which is known to treat MDD as disclosed by Erickson.  Irwin is employed to demonstrate that esketamine is known to be administered for 28 days.  Irwin teaches one hundred percent of subjects completing the trial responded to ketamine for both anxiety and depression with a signiﬁcant response in depressive symptoms occurring by day 14 for depression and day 3 for anxiety as determined by the Hospital Anxiety and Depression Scale (HADS).  Both Erickson and Irwin disclose esketamine to treat depression. And Erickson teaches MDD treatment with esketamine.
Applicants argue on page 11 that the examiner failed to consider that Irwin’s study results fail to establish that the ketamine induced anything other than a placebo effect. This argument has been fully considered but has not been found persuasive. Irwin discloses that patents who received daily oral ketamine experience a robust antidepressant and anxiolytic response with few adverse events (which are positive effects).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 –3, 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, JW in WO 2017/041112 (published: March 9,2017)(as submitted by IDS dated 9/10/2021) in view of Irwin et al. in Journal of Palliative Medicine 16(8), 958 – 965 (2013) (as submitted by IDS dated 9/15/2021), as evidenced by Body Weight at www.cnn.com/2018/12/20/health/us-average-height-weight-report/index.html (as submitted by IDS 9/10/2021) all are of record. 
Erickson teaches methods of treating depression, including treatment-resistant or treatment-refractory depression, said methods comprising administering a composition a combination of ketamine and a cytochrome p450 enzyme inhibitor (Abstract); wherein term "treating" refers to the alleviation of symptoms of depression in a patient or the improvement of an ascertainable measurement of depression page 8; instant Claims 33 and 39). Erickson teaches ketamine (a racemic mixture of S- and R-enantiomers) and esketamine and arketamine (the S- and R-enantiomer of ketamine, respectively) have been shown to be efficacious in the treatment of depression, particularly in those who have not responded to other antidepressant treatment. Erickson teaches ketamine produces a rapid antidepressant effect (within two hours) in patients with major depressive disorders, but that the usefulness of ketamine and its enantiomers is limited by first pass metabolism, (leading to very short plasma half-life), and poor oral bioavailability. Erickson teaches as a consequence of its poor bioavailability, ketamine and its enantiomers must be given parenterally or intranasally, but that both of these routes of administration are inconvenient and lead to poor patient compliance (page 2). Erickson teaches the presence of a cytochrome p450 enzyme inhibitor (CYPI) in an orally administered ketamine composition advantageously inhibits metabolism of ketamine by cytochrome P450 monooxygenase thus controlling the rate of metabolism ketamine, thereby enhancing the bioavailability of ketamine, wherein the efficacy of ketamine is enhanced permitting ketamine to be administered at a lower concentration or dosage, and reducing the chance of side effects (page 3).  Erickson teaches the form of ketamine is advantageously esketamine (page 3). Erickson teaches the ketamine composition may be administered in combination with one or more antidepressants (page 3), i.e. additional antidepressant compounds i.e. one or more pharmaceutical agents which can be used to treat depression (page 15 instant Claims 17 – 18 ) including Applicant’s elected second medication specie fluoxetine (instant Claim 19). Erickson teaches the compounds can be administered in the form of pharmaceutically acceptable salts including the hydrochloride salt (page 10; instant Claim 26). Erickson teaches compositions comprise a fixed dose of ketamine range from 3 –60 mg (page 14). Erickson teaches typically the ketamine compositions orally administered from about 1 to about 3 times per day (page 14), advantageously, the compositions are administered once a day (instant Claim 10). Erickson teaches, in Example 3, a proposed double-blind, double-randomization, placebo-controlled, multiple dose titration study in 30 adult subjects with treatment-resistant depression (TRD) randomized into three groups (Group 1: composition containing 150 mg CYPI and 30 mg ketamine, Group 2: 150 mg CYPI and 15 mg ketamine, or Group 3: 150 mg CYPI and placebo), wherein the study consists of 3 phases: a screening phase of up to 2 weeks, a 7-day double-blind treatment phase (Day 1 to Day 7), and a 4-week post-treatment (follow up) phase. Erickson teaches the primary endpoint is the change in the MADRS total score after each day of treatment, wherein subjects who have a reduction in MADRS total score of >50% versus baseline on Day 2, 3, or 4 (prior to dosing) are considered responders (i.e. a comparison of symptoms of MDD are reduced compared to baseline; instant Claims 33, 34 and 39).  As discussed above, Erickson teaches a method of treating depression comprising orally administering once daily compositions comprising doses of esketamine that fall within the instantly claimed ranges. Erickson teaches an example wherein the treatment phase (i.e. a treatment regimen) is 7 days.
Erickson does not teach a treatment regimen of at least 28 days.
Irwin teaches an open-label, proof-of-concept trial comprising daily oral ketamine hydrochloride (0.5 mg/kg) administration over a 28-day period (i.e. at least 28 days, instant Claim 1) to evaluate the tolerability, potential efﬁcacy, and time to potential efﬁcacy in treating depression and anxiety in patients receiving hospice care (Abstract).  As discussed by Erickson above, “ketamine” hydrochloride is a racemic (50:50) mixture of the two enantiomeric forms of ketamine, (S)-ketamine (also known as esketamine) and (R)- ketamine (also known as arketamine), each in the form of a hydrochloride salt. Irwin teaches one hundred percent of subjects completing the trial responded to ketamine for both anxiety and depression with a signiﬁcant response in depressive symptoms occurring by day 14 for depression and day 3 for anxiety as determined by the Hospital Anxiety and Depression Scale (HADS), the primary outcome measure, wherein improvements remained signiﬁcant through day 28 for both depression and anxiety, sleeping, and trouble sitting still (Abstract). Irwin concludes that patients who received daily oral ketamine experienced a robust antidepressant and anxiolytic response with few adverse events, with a response rate for depression similar to those found with IV ketamine; although the time to response is more protracted. Irwin recommends further investigation with randomized, controlled clinical trials to ﬁrmly establish the efﬁcacy and safety of oral ketamine for the treatment of depression and anxiety in patients receiving hospice care or other subject populations (Abstract). Irwin teaches a dose of ketamine that is 0.5 mg/kg, half of said dose reasonably taken to be the (S)-enantiomer (esketamine). As such, Irwin teaches a method of treating depression comprising administering 0.25 mg/kg of esketamine for 28 days.
Irwin is silent with respect to the exact amount of esketamine, in milligrams. However, the patients of Irwin are adult Americans (Methods) ranging in age from 36 to 88 years (Table 1), which evidenced by ‘Body Weight’, in 2015 – 2016, an adult American man averaged 197.9 pounds (89.8 kg), and a woman averaged 170.6 pounds (77.4). As such, the amount of esketamine being administered to the patients of Irwin is reasonably estimated to range from about 19 to 22 mg.  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Erickson’s method of treating a major depressive disorder by orally administering, once daily, a fixed dose of esketamine ranging from 3 – 60 mg, with a treatment regimen of once daily administration over a period of 28 days. One would have been motivated to do so, with a reasonable and predictable expectation of success because Irwin teaches administering orally once daily an amount of ketamine hydrochloride that falls within the range of Erickson to human patients having depression remains safe (side effects were rare) and therapeutically effective through day 28.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Erickson and Irwin’s method of treating depression by extending the treatment regimen to greater than 28 days (e.g. 730 days). One would have been motivated to do so, with a reasonable and predictable expectation of success because Irwin teaches administering orally once daily an amount of ketamine hydrochloride to human patients having depression remains safe (side effects were rare) and therapeutically effective through day 28.  Accordingly, it would have been unreasonable for a skilled artisan to expect that continued treatment beyond 28 days would result in reduced efficacy or reduced safety; absent a showing of criticality or an unexpected effect observed beyond a 28 day treatment period.
It would have been obvious that upon administering esketamine to treat depression, including treatment-resistant or treatment-refractory depression would necessarily result in the reduction of symptoms of MDD (same patient population) with the same administration of esketamine (same compound) compared with baseline with a reasonable expectation of success absence to the contrary.
	With regards to the Cmax or AUC0-4; these are deemed properties of administering esketamine. Since the Cmax or AUC0-4 are measured by the amount in the blood of the patient after the administration of esketamine, thus optimizing esketamine would necessarily result in the Cmax or AUC0-4  as instantly claimed and previously addressed above.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, JW in WO 2017/041112 (published: March 9, 2017) in view of Irwin et al. in Journal of Palliative Medicine 16(8), 958 – 965 (2013), as evidenced by Body Weight at www.cnn.com/2018/12/20/health/us-average-height-weight-report/index.html; as applied to the rejection of Claims 1 – 10, 17 – 19, 26 and 33 and 39, and further in view of Singh et al. in U.S. 2016/0338977 (published: November 24, 2016) all of record.
As discussed in the 103 rejection above, the combination of Erickson and Irwin renders obvious a method of treating major depressive disorder (MDD) in a human patient comprising orally administering to said patient a fixed oral dosage form comprising between about 3 mg and 60 mg of esketamine hydrochloride over a treatment regimen of 28 days wherein the symptoms of MDD are reduced as measured by a reduction on the MADRS scale. The combination of Erickson and Irwin does render obvious the dosing frequency recited in instant claims.
Singh teaches a method of treating depression (Abstract) comprising administering an effective amount of esketamine (the S-enantiomer of ketamine) and its corresponding hydrochloride salt (p [0024]).  Singh teaches ketamine (the racemic mixture of the (S) and (R) enantiomers discussed above) has been shown to be efficacious in the treatment of depression (also in those who have not responded to other antidepressant treatment; i.e. treatment resistant depression), and that, in patients with major depressive disorder, ketamine produces a rapid antidepressant effect, acting within hours (p [0012]). Singh teaches the S-ketamine enantiomer (esketamine) has higher potency or affinity for the NMDA receptor than the R-enantiomer, thus allowing for lower dosages than ketamine (p [0013], [0038]).  Singh teaches methods for optimizing a dosage of esketamine for a patient having depression include (a) administering an effective amount of esketamine to the patient during an induction phase at a given frequency of a defined duration, (b) analyzing the effects of the esketamine in the induction phase by rating the depression of the subject and (c) administering an effective amount of esketamine to the patient during a maintenance phase less frequently of a defined duration (p [0063], Claims 25 and 26). Singh teaches and claims a method of treating depression wherein the esketamine is administered orally during the maintenance phase and/or the induction phase (Claims 21 and 22). Singh teaches optimal dosages administered and dosing regimens may be readily determined by those skilled in the art, and may vary with the mode of administration, wherein, in certain embodiments, the effective amount of each dose of esketamine is about 1 mg to about 200 mg; about 10 to about 100 mg; about 28 mg to about 84 mg; about 56 mg to about 84 mg and wherein esketamine is administered once weekly, twice weekly, every three weeks, every 4 weeks or about 1 week to about 12 weeks (paragraph [0037]). Singh teaches the esketamine may be a single dose or for continuous or period discontinuous administration and includes varying the concentration of esketamine over the desired time (paragraph [0058]). Singh teaches maintenance of the antidepressant response may be established by a physician utilizing any technique known in the art including general patient evaluation, diagnostic questionnaires, and evaluations such as the Clinical Global Impression-Severity (CGI-S) scale, EuroQol; 5 dimension; 5 level (EQ-5D-5L), Columbia Suicide Severity Rating Scale (C-SSRS), Patient Health Questionnaire-9 Item (PHQ-9), Sheehan Disability Scale (SDS), Inventory of Depressive Symptomatology-Clinician rated, 30-item scale (IDS-C30), Montgomery-Asberg Depression Rating Scale (MADRS) questionnaire, Hamilton rating scale for depression (HAM-D or HDRS) Beck Scale for Depression, or Quick Inventory of Depressive Symptomology (QIDS); wherein the esketamine dosing frequency may be evaluated and/or changed if the score from one or more of the above-noted scales or questionnaire changes (p [0047].
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Erickson and Irwin’s method of treating major depressive disorder by modifying the once daily dosing frequency.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Singh teaches optimal dosing frequencies (which include Singh’s claimed oral administration) for esketamine to treat depression include once weekly, twice weekly, every three weeks, every 4 weeks or about 1 week to about 12 weeks, continuous or discontinuous administration (includes varying the concentration of esketamine over the desired time); may be readily determined by those skilled in the art, and may vary with the mode of administration. 
Applicants have not demonstrated any unexpected or unusual results.
Finally, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure the reduction in the symptoms of MDD resulting from the method of Erickson and Irwin by using any one of the patient evaluation and diagnostic questionnaires recited in instant Claims 24 – 28. One would have been motivated to do so, with a reasonable and predictable expectation of success because Singh teaches measuring the reduction in the symptoms of MDD response may be established by a physician utilizing any technique known in the art including the general patient evaluation, diagnostic questionnaires, and evaluations recited in instant Claims 24 – 28. Further, as discussed in MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In the present case, the selection of any specific known method of measuring the reduction in the symptoms of MDD response is taken to be indistinct from selecting a known material based on its suitability for a known intended use.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10 and 17-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 33-39 of copending Application No. 16/592, 930 (herein referred to as ‘930). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘930 overlap with the instant claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in varying the amounts of the active component of the composition (i.e., esketamine).  The selection of the optimal amounts of esketamine in the formulation would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that (1) the individual components may be varied within the broader ranges described in the cited prior art while still preserving the advantageous pain-treating properties of the composition and (2) certain factors would be considered when determining the appropriate dosage, including, but not limited to, body surface area, organ size, route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound(s) employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Moreover, the fact that the claimed ranges overlap and fall within those described in the prior art is clear evidence of prima facie obviousness. MPEP §2144.05. 


Conclusion
Claims 1-3 and 10-29 is rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627